        Case 3:15-cv-00675-JBA Document 2012 Filed 07/08/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,
                 Plaintiff,                          Civil Action No. 3:15-cv-675 (JBA)

        v.

 IFTIKAR AHMED,
                        Defendant, and               July 08TH, 2021

 IFTIKAR AHMED SOLE PROP; et al
                Relief Defendants


                                      NOTICE OF APPEAL

       Notice is hereby given that the pro se Defendant in the above mentioned case, hereby

appeals to the United States Court of Appeals for the Second Circuit from the following Orders

and Rulings of this esteemed Court.

       1. Redetermination of Defendant’s Disgorgement Obligation [Doc. #1997] dated June

             16TH 2020; and

       2. Redetermined Final Amended Judgment [Doc. #2011] dated July 06TH 2021.



                                                  Respectfully Submitted,




Dated: July 08TH, 2021                            /s/ Iftikar Ahmed
                                                  ____________________________
                                                  Iftikar A. Ahmed
                                                  C/O Advocate Anil Sharma
                                                  Government Place East
                                                  Kolkata 700 069, India
                                                  Tel: +91-983-008-9945
                                                  e-mail: iftyahmed@icloud.com
                                                  Pro Se


                                              1
        Case 3:15-cv-00675-JBA Document 2012 Filed 07/08/21 Page 2 of 2




                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:



 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.
 Murtha Cullina, LLP
 177 Broad Street, 4th Floor
 Stamford, CT 06901
 (203) 653-5400
 Fax: (203) 653-5444
 e-mail: pknag@murthalaw.com




                                              2
